



COURT OF APPEAL FOR ONTARIO

CITATION:
Azar v. Tecumseh (Town), 2015 ONCA 595

DATE: 20150901

DOCKET: C60063

Feldman, Simmons and Miller JJ.A.

BETWEEN

Tony J. Azar, Raymax Construction Ltd.

Respondents (Plaintiffs)

and

The Corporation of the Town of Tecumseh

Appellants (Defendant)

Matthew R. Todd, for the appellant

Steven Pickard and Anita Landry, for the respondent

Heard: August 27, 2015

On appeal from the order of Justice Renee Pomerance of
    the Superior Court of Justice, dated January 23, 2015.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the approach to the interpretation of the development
    agreement or to the interpretation of that agreement by the application judge. 
    We would not interfere with her conclusion that the costs of the operation of
    the pumping station, as distinct from the costs of care, perpetual maintenance,
    repair, replacement and decommissioning, are to be borne by the town and not
    the developer.

[2]

Counsel for the respondent has clarified that the costs of operation
    referred to are only the proportion of the costs of operation referable to
    water drained from town sewers and not referable to the developers private
    lands also serviced by the pumping station.

[3]

The appeal is therefore dismissed with costs fixed at $9,500, inclusive
    of disbursements and HST.


